Citation Nr: 0427820	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected psychotic disorder with anxiety, currently rated 
70 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
migraine headaches with mastoid tenderness, currently rated 
10 percent disabling.  



WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from May 1990 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied increased ratings for a 
psychotic disorder with anxiety and post-traumatic migraine 
headaches with mastoid tenderness.  

In February 2003, the veteran and his friend testified at a 
personal hearing before a hearing officer at the RO.  In an 
August 2003 rating decision, the hearing officer granted an 
increased 70 percent rating for a psychotic disorder with 
anxiety, and denied an increased rating for post-traumatic 
migraine headaches with mastoid tenderness.  The veteran 
continued his appeal to the Board.  


FINDINGS OF FACT

1.  The veteran's psychotic disorder with anxiety is 
manifested by severe anxiety and depression, impairment in 
thought processes and communication, sleep difficulties, and 
paranoia that results in total occupational and social 
impairment.  

2.  The veteran's post-traumatic migraine headaches with 
mastoid tenderness are characteristically prostrating on 
average of once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for a psychotic disorder with anxiety have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9210 
(2003).  

2.  The criteria for a 30 percent rating for post-traumatic 
migraine headaches with mastoid tenderness, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

A.  Psychotic Disorder with Anxiety

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran's psychiatric disorder has been variously 
diagnosed as a psychosis, an anxiety disorder and post-
traumatic stress disorder (PTSD).  The disability is 
currently characterized as a psychotic disorder with anxiety 
and is rated 70 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9210.  Under the General Rating 
Formula for Psychoneurotic Disorders, a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Upon VA psychiatric evaluation in March 2002 for compensation 
purposes, the examiner noted that the veteran was a poor 
historian because of his abnormal mental condition.  
Information was gathered from the claims file and the 
veteran's friend.  It was observed that the veteran was a 
normal, functioning individual when he was shot during a 
National Guard training accident in April 1997.  He was 
wearing a helmet but the bullet entered through the helmet 
and caused a cut behind his right ear.  It did not penetrate 
his skull.  Recently, he had become increasingly less 
functional and afraid.  He had been working with a lot of 
supervision and difficulty.  He no longer drove because his 
driver's license was taken away from him after he became lost 
and disoriented while driving.  He had become paranoid and 
vigilant, fearing that people were out to get him.  He had 
difficulty sleeping at night and woke in the middle of the 
night pacing and stating that there were people outside.  He 
had difficulty communicating.  He also had difficulty 
concentrating and remembering things.  

On mental status evaluation, the veteran was well groomed and 
well kempt.  He walked into the room clutching his friend's 
arm and sat behind her, frequently hiding.  He did not engage 
with the examiner and made minimal eye contact.  He showed an 
extremely fearful affect and was very anxious and agitated.  
He constantly scanned the room, was very vigilant and 
displayed a hyper-startle response to noises.  He did not 
show any involuntary movements but could not recite the 
correct date.  He cried frequently during the interview 
without prompting.  His insight was poor and he exhibited 
paranoid and delusional thinking.  His judgment was also poor 
and impaired by his fear and paranoia.  The Axis I diagnoses 
were chronic, severe PTSD and a psychotic disorder.  His 
Global Assessment of Functioning (GAF) was estimated to be 21 
with 30 being the highest in the past year.  The examiner 
commented that the veteran was severely impaired and had been 
totally impaired psychosocially.  Although he had been able 
to continue working, it required a lot of supervision, and he 
was unable to function on his own.  

Upon VA neurological evaluation in March 2002, the veteran 
had reduced spontaneous speech.  He was unable to provide the 
name of the company for which he worked but he did recall 
that he packed boxes.  

Upon VA psychiatric evaluation in May 2002, the veteran and 
his friend were interviewed separately.  He was a poor 
historian and his information was limited.  The veteran 
remarked that people were trying to get him.  He was observed 
to be agitated and fearful.  He indicated that his symptoms 
started with the gunshot wound in April 1997.  With regard to 
his activities of daily living, he stated that he tried to 
keep from getting shot.  Mostly he watched television during 
the day.  He continued at his job that entailed packing 
boxes.  He could not recall the name of the company, his 
hours, or his schedule.  He remarked that his friend took 
care of him.  

Upon mental status evaluation the veteran was reported to be 
well dressed and groomed.  He had a dramatic presentation and 
a labile and exaggeratedly fearful aspect.  A response 
latency was noted.  No hallucinations were observed.  He 
behaved in a child-like manner.  The impression was anxiety 
disorder, not otherwise specified.  He examiner indicated 
that psychosis and PTSD could not be diagnosed.  His GAF was 
65.  The examiner commented that the veteran's responses and 
demeanor were greatly out of proportion to his ability to 
cooperate with the interview and maintain a job.  He believed 
that the veteran's ability to function was much higher than 
what was observed during the examination.  

In a January 2003 letter, the veteran's employer reported 
that the veteran's attendance record was poor.  He seldom 
completed one full week without leaving early or being absent 
for an entire day.  He had continued to attempt to work and 
they had provided leave as needed, but his headaches 
prevented him from working safely around machinery.  

At the hearing before a hearing officer at the RO in February 
2003, the veteran testified that he has continued to have 
pain in his head since the accident.  His friend testified 
that the veteran's condition had deteriorated and he took 
several medications to help with his symptoms.  However, she 
had to remain at home and take care of him.  He missed a lot 
of work, particularly due to severe headaches.  He had to lay 
down in a dark room when they occurred.  The veteran was 
often tearful and confused.  He also became enraged when the 
headaches were severe.  

Upon VA psychiatric evaluation in May 2003, the examiner 
noted that the veteran's mental status had deteriorated over 
the past four years.  He had been given several diagnoses, 
including anxiety disorder, PTSD with psychotic features, 
psychotic disorder, depressive disorder with psychotic 
features; and somatoform disorder.  The veteran was able to 
cooperate to a limited extent, but his friend provided the 
majority of the history.  He reported some auditory 
hallucinations and claimed that people were out to get him.  
He stated that he was depressed and had frequent crying 
spells.  His friend related that he was often paranoid and 
had verbal outbursts when he did not want to bathe or take 
his medications.  His family no longer visited him because 
they said he was mean.  He had extreme fear to loud noises.  
He was no longer sexually active and they did not go out to 
socialize.  

Mental status evaluation revealed that the veteran was 
anxious and withdrawn.  He walked stooped and with a bowed 
head.  He had the demeanor of a young child.  His speech was 
slow, with delayed response latency and poverty of speech.  
He made poor eye contact and had some psychomotor agitation.  
His mood was depressed and his affect was tearful.  There was 
mild loosening of associations when answering questions.  He 
denied active auditory or visual hallucinations during the 
interview but admitted to having auditory hallucinations 
frequently.  Insight and judgment seemed impaired.  There 
were no gross cognitive deficits.  The diagnoses were 
psychosis and anxiety disorder.  The examiner commented that 
there were inconsistencies in the veteran's presentation and 
medical record which made it difficult to make a diagnosis.  
His level of functioning was severely impaired.  He worked 
but it sounded as if this was problematic and he was 
functioning at only a minimal capacity.  He was fairly 
isolated.  His GAF was estimated to be 30.  

Another VA psychiatric evaluation was completed in June 2003.  
The veteran was again accompanied by his friend, but he 
served as his own informant on this occasion.  The veteran 
reported chronic headaches and PTSD that was severely 
interfering with his functioning.  He tended to walk quite 
slowly and exhibited psychomotor retardation.  His speech was 
very soft in tone and low in volume.  He often held his head 
in grimacing pain.  He frequently called for his friend in a 
very dependent and immature manner.  He was not fully 
participatory in the evaluation and needed coaxing.  He 
became quite fatigued and took several breaks.  His mood was 
dysphoric and anxious, consistent with his presentation.  A 
personality test was read to him due to his limited 
motivation and therefore had some limitations in validity.  
His thought processing was disordered with retardation of 
responses.  He did not appear to be actively hallucinating 
but was hypervigilant and startled when an alarm went off in 
the hallway.  A battery of tests did not provide conclusive 
results due to the limitations of the veteran in completing 
them.  The diagnostic impression was psychotic disorder, 
somatoform disorder and anxiety disorder.  His GAF was 
estimated to be 31 with the highest in the past year being 
40.  

At a travel board hearing before the undersigned Veterans Law 
Judge at the RO in January 2004, the veteran was largely 
unresponsive.  His friend testified that the veteran's 
condition had continued to deteriorate.  He remained working, 
but he had increasing difficulty in completing his tasks.  He 
missed two to three days per week and he lost pay when that 
happened because he had no sick leave left.  He would often 
call her to pick him up early.  He did not sleep through the 
night and his headaches prevented him from functioning in a 
normal way.  He was very irritable and fatigued most of the 
time.  She had to coach him to perform his self-care.  He 
wasn't able to socialize and she had to do all the chores.  

The criteria to determine the correct score on the GAF scale 
are found in the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  A score between 41 and 50 contemplates 
serious symptoms that result in serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (a GAF of 50 is defined as serious symptoms).  A score 
between 31 and 40 contemplates major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A score between 21 and 30 
contemplates behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g. sometimes incoherent, carpal 
tunnel syndrome grossly inappropriately, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
The GAF score is probative evidence for VA rating purposes, 
because it indicates a person's ability to function in the 
areas of concern in rating disabilities for VA purposes.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence reveals a disability picture 
consistent with total occupational and social impairment.  
Therefore, a 100 percent rating is appropriate.  Although the 
record does not indicate that the veteran experiences 
persistent delusions or hallucinations, or persistent danger 
of hurting self or others, he has been found to exhibit 
impaired thought processes and speech, paranoid and 
delusional thinking, and a poor memory.  Additionally, he 
suffers from severe anxiety and depression, with difficulty 
sleeping, difficulty caring for himself, hypervigilance, an 
increased startle response, psychomotor retardation, and 
difficulty communicating.  His friend provides regular care 
for him and does all the household chores.  With the 
exception of the evaluation in May 2002, his GAF scores have 
been estimated to be between 21 and 40, which are compatible 
with serious impairment.  

Although the veteran has remained working in some part-time 
capacity, the Board finds this employment to be marginal.  
See 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991) (substantially gainful employment is that 
employment which is ordinarily followed by the non-disabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides).  Hence, resolving any reasonable doubt in favor of 
the veteran, the Board concludes that a 100 percent rating is 
warranted.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.  

B.  Post-traumatic Migraine Headaches with Mastoid Tenderness

The veteran's post-traumatic migraine headaches with mastoid 
tenderness are currently rated 10 percent disabling under the 
criteria in the rating schedule for migraines, contained in 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraines with 
characteristic prostrating attacks averaging one episode in 
two months over the last several months warrant the 
assignment of a 10 percent rating.  A 30 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is warranted for 
migraines with very frequent and completely prostrating and 
prolonged attacks, which produce severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Upon VA neurological evaluation in March 2002, the veteran 
reported severe headaches with tenderness at the site of the 
injury.  His headaches were present almost every day and were 
associated with a stiff neck and photophobia.  On a scale of 
1-10, his headaches were mostly an 11.  The headaches were 
increasing both in intensity and frequency.  He did not know 
the name of the place that he worked, but he recalled that he 
packed boxes.  He was not interactive with the examiner.  He 
was slow to answer questions and slow to move.  Facial 
sensation was equal bilaterally and cerebellar examination 
was normal.  Rapid movements were reduced.  The impression 
was headaches that appeared to be a combination of headaches 
related to a head injury and vascular headaches; and 
bradykinesia related to his antipsychotic medication.  

As noted previously, at hearings before a hearing officer in 
February 2003 and before the undersigned in January 2004, the 
veteran's friend testified that the veteran's headaches have 
increased in intensity and frequency.  

Upon VA neurological examination in May 2003, the examiner 
reviewed the veteran's claims file.  The veteran's medical 
records showed a history of chronic headaches that interfered 
with work.  The veteran was tearful and not helpful in 
providing any history.  He spoke in a whisper.  He described 
the headaches as a sharp pain that made him sick.  His friend 
stated that he had the headache all the time but it waxed and 
waned.  She tried to keep him in the dark and have him lay 
down.  Clinical evaluation showed that cranial nerves were 
intact and there were no long tract signs.  Reflexes were 2+ 
and equal.  The veteran could not get on his toes and had 
difficulty getting on his heels.  He did not want to leave 
his friend's side.  The assessment was post-traumatic 
headaches.  The examiner noted that it was difficult to 
corroborate the history of daily debilitating headaches, but 
the veteran's non-communication would only suggest that if 
one didn't ask about the headaches, nothing would be 
volunteered.  He noted that assuming the veteran left work 50 
percent of the time due to his headaches, and 50 percent of 
the time due to his psychiatric condition, that would be 
perhaps every other week.  

Based on the medical evidence of record, the Board finds that 
an increased rating for the veteran's post-traumatic migraine 
headaches with mastoid tenderness is warranted.  The medical 
reports show that the veteran has a constant headache that 
waxes and wanes.  His headaches have been associated with 
photophobia and he remarked that at times the pain was 
severe.  His friend has reported that he often has to lay 
down in the dark.  It was also reported that the headaches 
were increasing in frequency and intensity.  

In light of the veteran's concurrent psychiatric disability, 
it is somewhat difficult to assess how often headaches are 
prostrating.  However, at a minimum, it would appear that the 
headaches have been prostrating on average at least once a 
month over the past several months.  Accordingly, the Board 
finds that the veteran has met the criteria for a 30 rating 
under Diagnostic Code 8100.  In light of the veteran's 
ability to continue working it some capacity, the Board also 
finds that the headaches are not completely prostrated and 
prolonged to warrant a 50 percent rating.  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
light of the Board's favorable decisions herein, the Board 
finds that a full and detailed explanation of VA's compliance 
with these requirements is not needed at this time, and 
additional notice or development of these issues would not 
benefit the veteran in any way.  









ORDER

A 100 percent rating for a psychotic disorder with anxiety is 
granted, subject to the regulations governing the payment of 
monetary awards.  

A 30 percent rating post-traumatic migraine headaches with 
mastoid tenderness, is granted, subject to the regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



